Citation Nr: 1423913	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-49 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including PSTD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1977.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's request to reopen his claim for service connection for PTSD.  

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996);  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 

The Board also notes that the Veteran's specific claim related to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his or her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the Veteran's claim.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2004, the RO denied the Veteran's claim for service connection for PTSD.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the August 2004 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD).  


CONCLUSIONS OF LAW

1.  The August 2004 decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2004).  

2.  New and material evidence having been presented, the claim for service connection an acquired psychiatric disorder (claimed as PTSD), is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim or any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


New and Material Evidence Claim-PTSD

As is noted above, the Board must address the propriety of reopening as a jurisdictional matter, regardless of prior action by the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In an August 2002 rating decision, the RO denied service connection for PTSD on the bases that there was no diagnosis of PTSD and no evidence that a stressful event occurred.  Following the receipt of additional evidence within one year of that decision, the denial of service connection for PTSD was continued in August 2004, this time on the bases that the Veteran had a diagnosis of PTSD, but there was no evidence of any verifiable stressor that the diagnosis was based upon.  The decision was not appealed nor was new and material evidence received within one year of the decision and it became final.  Evidence of record prior to the August 2004 rating decision includes: medical evidence from a Dr. R. from April 2001 through July 2002 showing a diagnosis of PTSD; internet information concerning the USS Forrestal, upon which the Veteran served; a PTSD questionnaire from December 2001; and an April 2004 reply from the U.S. Armed Forces Service Center for Research of Unit Records (USASCUR) based on a February 2003 request.  

Evidence submitted since the April 2004 Final Decision includes a copy of a July 7, 1974 Forrestal deck log showing a report of a vessel on fire; and treatment reports from a Dr. M. from March 2004 to March 2008 showing a diagnosis of PTSD and of Major Depressive disorder, and panic attacks. 

The Veteran also reported for a VA compensation and pension examination in December 2008, where he received a diagnosis of PTSD based on his reported stressor of a 1974 foreign ship fire and his alleged handling of fatalities.  

The above evidence is new, as it came into existence after the issuance of the August 2004 RO decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating the claim based on a diagnosis of PTSD.  Therefore, the claim is reopened.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Based on the foregoing, the Board concludes that sufficient evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder claimed as PTSD.  See 38 C.F.R. § 3.156(a) (2013).  To this extent only, the appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.


REMAND

The Veteran asserted that he has PTSD due to a July 1974 foreign ship fire, where he had to do "damage control" and handle dead bodies as part of a rescue effort by the USS Forrestal.  

In connection with the earlier claim, the JSRRC verified that on September 9 and 10, 1974, the Forrestal picked up personnel from the burning Liberian tanker "Elzane".  As it is unclear whether the personnel brought aboard were deceased or injured, VA should obtain copies of the deck logs for these dates on remand.  

During the Veteran's December 2008 VA compensation and pension examination the Veteran stated that he was treated in the 1980's by psychiatrists for anxiety issues; however it appears any records regarding this treatment are outstanding.  Upon remand, further records should be obtained if they exist.  

Following attempts to locate additional information, the Veteran must be afforded a new psychiatric examination to determine the nature and etiology of his psychiatric disorder(s).  

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the claims file all private medical records pertaining to the Veteran not currently of record, specifically to include the Veteran's psychiatric treatment records from the 1980s.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain these records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Obtain copies of U.S.S. Forrestal deck logs for September 9 and 10, 1974.

3.  After completing the above development, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 


Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

Review of the whole file is required; however, attention is invited to:

The July 1974 deck logs which indicate that at 1601 a vessel in the vicinity, Minoa, was in distress due to an acid and JP-related fire.  No assistance was requested but rescue vessels were asked to remain in the area.  At 1624 the assistance detail was secured and at 1647 completed operating aircraft.  At 1649, the rescue helos were brought aboard - the deck logs do not state any foreign nationals were brought aboard.

Deck logs from September 1974, which VA was asked to obtain on remand.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


